UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

EARNEST VAUGHN,
Plaintiff-Appellant,

v.

KEVIN EVATT, Officer Sergeant, in
both official and individual
capacity,
                                                               No. 99-6724
Defendant-Appellee,

and

ROBERT DALY, in both his official
and individual capacity; DETENTION
CENTER ANDERSON COUNTY,
Defendants.

Appeal from the United States District Court
for the District of South Carolina, at Orangeburg.
Dennis W. Shedd, District Judge.
(CA-98-930-5-19AJ)

Submitted: March 7, 2000

Decided: March 24, 2000

Before MURNAGHAN, NIEMEYER, and MICHAEL,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Earnest Vaughn, Appellant Pro Se. James Victor McDade, DOYLE
& O'ROURKE, Anderson, South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Earnest E. Vaughn filed an action against correctional officers
Kevin Evatt and Robert Daly and the Anderson County Detention
Center ("ACDC") under 42 U.S.C.A. § 1983 (West Supp. 1999),
alleging excessive force and deliberate indifference to a serious medi-
cal need. Accepting the report and recommendation of the magistrate
judge, the district court dismissed the claims against Evatt, in his offi-
cial capacity, Daly, and the ACDC. The district court then ordered a
trial on Vaughn's claims against Evatt in his personal capacity.

The jury returned a verdict in favor of Evatt. The district court
denied Vaughn's motion for a new trial. Vaughn now appeals, chal-
lenging the jury verdict and the denial of his motion for a new trial.

Vaughn first argues that he was brought into the courthouse in
prison clothes and handcuffs by the South Carolina Department of
Corrections ("SCDC") and was seen by a juror prior to changing into
his street clothes, in violation of a pre-trial order permitting Vaughn
to appear in street clothes. Vaughn raised this issue for the first time
in his motion for a new trial. Because Vaughn did not address this
claim during trial, when the court could have questioned the correc-
tional officers and the jury panel and/or issued curative instructions,
he has waived consideration of this claim on appeal.

Next, Vaughn alleges that Evatt violated a court order regarding
production of documents by not producing medical records from the
SCDC. However, since Evatt is not an employee or otherwise affili-
ated with the SCDC and was not so affiliated at the time of the inci-
dent, these documents were not under the control of Evatt and, in any
event, were not encompassed by Vaughn's request for documents
which sought ACDC records only.

                     2
Finally, Vaughn contends that the district court erred by excluding
SCDC written policies on the use of force. Because the ACDC is not
under the jurisdiction of the SCDC, the district court did not abuse its
discretion in refusing to admit this evidence. See Johnson v. Hugo's
Skateway, 974 F.2d 1408, 1413 (4th Cir. 1992) (standard of review).
In addition, Vaughn makes no showing on appeal that admission of
this policy would have changed the outcome of the trial.

Accordingly, the district court's judgment is affirmed. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the material before the court and argument would
not aid the decisional process.

AFFIRMED

                    3